Honorable             R.      L.     Lattimore                          Opinion              No.      C- 418
Criminal             District             Attorney
Hidalgo          County                                                 Re:           Whether           Hidalgo           County          can      pay     an
Edinburg,             Texas                                                            attorney          appointed           by the         court         to
                                                                                       represent               indigent      defendants               in
Dear       Mr.        Lattimore:                                                       misdemeanor                  cases.


          You     have        requested               an opinion             of this         office        regarding          the       above
question.


          The      Commissioners                       Court      is a court                of limited           jurisdiction              and      has        only
such      powers           as       are        conferred         upon        it by the           statutes         and      Constitution               of this
State,      whether             by express               terms         or     by necessary                  implication.                Section          18,
Article         V,     Constitution                  of Texas;         Article           2351,        Vernon’s            Civil        Statutes;          Bland
~Orr,              90 Tex. 492,          39 S.W. 558    (1897);          Mills        vs       Lamzns                  County,        90 Tex.
603%            S.W.       403           (1897);     Anderson
                                                    ---          v. Wood,?%%%,                                            152 S.W.2d 1084
(1941);     Canales
            ---                    vs.        Laughlin,    147 Tex. 169, 214 S.W.Zd                               451 (1948);sarr                    County
vs.     Guerra,            297 S.W.2d 379 (Tex.Civ.App.                      1956);        Van    Rosenberg               v.    Lovett,
173 S.W. 508     (Civ.App.                 1915, error            ref.).


         Article         494a,            Section       1, Vernon’s                  Code     of Criminal               Procedure,                 provides
for     payment            to counsel                appointed         by the          court       to represent               indigent             defendants
in felony            cases.              No    authority         is found            in the      law       of this      State          authorizing
payment            to attorneys                    appointed      by the             court      to represent               indigent            defendants
in -misdemeanor                      cases.


                                                             SUMMARY


                            Hidalgo                County      cannot         pay      attorneys            appointed             to
                            represent                 indigent     defendants                 in misdemeanor
                            cases.
                                                                            Yours        very         truly,




REO:sss                                                                              Assistant

                                                                        -1972-
Hon.       R.    L.    Lattimore,     page   2 (C-418)




APPROVED:


OPINION               CO&fMITTEE
W.    V.     Geppert,        Chairman
John       Reeves
Milton          Richardson
Sam        Kelley
Brady           Coleman


APPROVEDFOR                       THEATTORNEYGENERAL
BY:        Stanton        Stone




                                                         -1973-